DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.

Response to Arguments
	The filing of June 10, 2021 has been fully considered.  The claim amendments are effective to overcome the prior art rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is accounted for as set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13, 21-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view Schwarber (US 2019/0172297).
Regarding claims 10 and 11, Choi discloses (figure 8) a beverage dispenser, comprising:
a housing (110);
a dispensing head (120) arranged on an upper end of the housing for dispensing a beverage into a beverage container (2);
a beverage-level sensor (130) arranged on the housing and configured to determine a beverage level within the beverage container without contacting the beverage within the beverage container (paragraph 0035);
a beverage-level indicator (240b) configured to provide a visual indication of the beverage level within the beverage container (2)(paragraph 0078; paragraph 0081, “the driving unit 242 of the current water level indicating unit 240b is operated so that the light emitting member 241 is moved to a height corresponding to a current water level, as the water is filled in the container 2 and a water level is increased, and indicates the current water level L2.”); and
a control unit (170) configured to cause the beverage-level indicator to indicate the beverage level within the beverage container based on the beverage level as determined by the beverage-level sensor (paragraphs 0078 and 0081).

Schwarber teaches that it is known for a beverage dispenser to send signals to a mobile electronic device (figure 16, and paragraph 0059), wherein the control unit is configured to receive a beverage selection of a user from the mobile electronic device (paragraph 0039, 0059, “After the dispenser 1602 and mobile device 1604 are in communication with one another, the mobile app 1604 may send a query or command to the dispenser 1602 to request a mix created by the user.”)
It would have been obvious to one skilled in the art to modify the device of Choi to send the signals from the sensors to a mobile electronic device and receive signals from the mobile electronic device, based on the teaching of Schwarber, for the purpose of providing the convenience of ordering a beverage from the mobile electronic device.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding the language in claims 10, 12, and 13, describing what is displayed on the mobile electronic device, the obviousness rationale above accounts for this subject matter in that the claims do not positively recite the mobile electronic device, and the claim language is therefore merely a description of functions performed by a device that 
Regarding claim 13, the obviousness rationale above accounts for this subject matter in that the signal of Choi corresponds to multiple predetermined levels of the unit 240b; sending this signal to a mobile electronic device as discussed above accounts for the claimed subject matter.  Alternatively, Examiner takes official notice that it is notoriously old and well known for an audible indication, such as a ding or beep, to be given when a process is complete.  It would have been obvious to one skilled in the art to modify the device of Choi in view of Schwarber to send a signal and provide an audible indication when the beverage level corresponds to a completed filling for the purpose of alerting a consumer using a known alert.

Regarding claim 21, Choi discloses that the housing comprises an overhang (directly below actuators 150 in figure 2) that defines a beverage container receiving area under the overhang, and wherein the dispensing head (120) is arranged on the overhang (see figure 2)



Regarding claim 23, Choi discloses that the user interface comprises a plurality of actuators (150) for receiving the beverage selection (paragraph 0040).

Regarding claims 25 and 26, the above discussed combination of Choi and Schwarber account for the control unit being configured to receive a beverage selection from the mobile electronic device, and to receive a command to initiate dispensing of the beverage by the dispensing head from the mobile electronic device, in that implementing the control and display of Choi on a cell phone as discussed in the obviousness rationale results in this subject matter.  

Regarding claim 27, Choi discloses that the indication of the beverage level is continually displayed as the beverage container is being filled with the beverage by the dispensing head.

Regarding claim 28, Choi discloses that the beverage dispenser is configured to automatically stop filling the beverage container when the beverage level as determined by the beverage level sensor reaches a predetermined beverage level (paragraph 0081)

Regarding claim 29, Choi discloses that the indication comprises a visual indication of the beverage level within the beverage container (paragraph 0081).

Claims 10-13, 21-23, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Cuppari (US 2015/0046877).
	Regarding claims 10 and 12, Choi discloses (figure 8) a beverage dispenser, comprising:
	a housing (110);
	a dispensing head (120) arranged on an upper end of the housing for dispensing a beverage into a beverage container (2);
	a beverage-level sensor (130) arranged on the housing and configured to determine a beverage level within the beverage container without contacting the beverage within the beverage container (paragraph 0035);
	a beverage-level indicator (240b) configured to provide a visual indication of the beverage level within the beverage container (2)(paragraph 0078; paragraph 0081, “the driving unit 242 of the current water level indicating unit 240b is operated so that the light emitting member 241 is moved to a height corresponding to a current water level, as the water is filled in the container 2 and a water level is increased, and indicates the current water level L2.”); and

	Choi does not disclose that the control unit transmits a signal corresponding to the beverage level as determined by the beverage-level sensor to a mobile electronic device such that the mobile electronic device provides an indication of the beverage level, and  does not disclose that the indication comprises a beverage container representation displayed on a display of the mobile electronic device, wherein the beverage container representation is filled to a level that corresponds to the beverage level within the beverage container.  
	Cuppari discloses a system in which a control unit of a dispenser communicates with a mobile electronic device (paragraph 0064), and the mobile electronic device displays an indication comprising a beverage container representation displayed on a display of the mobile electronic device (paragraph 0059), wherein the beverage container indication includes a beverage level visually represented on the container displayed on the mobile electronic device (figure 6A and 6B, paragraph 0059).  
	Cuppari teaches that an advantage of this configuration is to provide personalization in the consumer interaction (paragraph 0064, personalized greetings and rewards points).
It would have been obvious to one skilled in the art to combine the teachings of Choi and Cuppari, such that the dispenser communicates with a mobile electronic device e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 11, Choi in view of Cuppari accounts for the control unit being configured to receive a beverage selection of a user from the mobile electronic device (see paragraphs 0034, 0036, 0064 of Cuppari).
Regarding claim 13, the obviousness rationale above accounts for this subject matter in that the signal of Choi corresponds to multiple predetermined levels of the unit 240b; sending this signal to a mobile electronic device as discussed above accounts for the claimed subject matter.  Alternatively, Examiner takes official notice that it is notoriously old and well known for an audible indication, such as a ding or beep, to be given when a process is complete.  It would have been obvious to one skilled in the art to modify the device of Choi in view of Cuppari to send a signal and provide an audible indication when the beverage level corresponds to a completed filling for the purpose of alerting a consumer using a known alert.



	Regarding claim 22, Choi discloses a user interface (100, 150) configured to receive a beverage selection and to cause dispensing of a beverage corresponding to the beverage selection (paragraph 0040)

	Regarding claim 23, Choi discloses that the user interface comprises a plurality of actuators (150) for receiving the beverage selection (paragraph 0040).

	Regarding claims 25 and 26, the above discussed combination of Choi and Cuppari account for the control unit being configured to receive a beverage selection from the mobile electronic device, and to receive a command to initiate dispensing of the beverage by the dispensing head from the mobile electronic device, in that implementing the control and display of Choi on a cell phone as discussed in the obviousness rationale results in this subject matter.  



	Regarding claim 28, Choi discloses that the beverage dispenser is configured to automatically stop filling the beverage container when the beverage level as determined by the beverage level sensor reaches a predetermined beverage level (paragraph 0081)

	Regarding claim 29, Choi discloses that the indication comprises a visual indication of the beverage level within the beverage container (paragraph 0081).

	Regarding claim 30, see the claim mapping and rationale above with respect to claim 1; Choi in view of Cuppari as discussed above accounts for this subject matter in that the mobile electronic device of Cuppari discloses a software application executed by the mobile electronic device (paragraph 0037), and the combination of Choi and Cuppari discussed above accounts for the visual indication being provided on the mobile electronic device.

	Regarding claims 31 and 32, the obviousness rationale as set forth above accounts for this subject matter.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Cuppari (US 2015/0046877) and further in view of Kondo (US 4,259,559).
	Regarding claim 24, Choi and Cuppari account for much of the claimed subject matter as set forth above, but do not disclose that the user interface further comprises a selection indicator for each of the plurality of actuators, wherein the selection indicator indicates that an actuator of the plurality of actuators has been selected.  Choi discloses a selection indicator (paragraph 0045) but does not appear to disclose an indicator for each of the actuators.
	Kondo teaches that it is known to provide a button with a light to indicate whether or not the button has been selected (column 1, lines 9-13).
It would have been obvious to one skilled in the art to provide the selection indicator of Choi in the interface, by illuminating the button selected as disclosed in Kondo, as a routine combination of known and reliable indicator mechanisms for conveying information to a user.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799